Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 1-4, 6, 7, 10-12, 15-17, 22, 24, 25, 30-32, 35 and 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Proper antecedent basis for the structures recited should be established. For example, in claim 1, “the bottom,” “the front end,”  “the back end” and “the side edge” lack antecedent basis. In claim 2, “the left and right sides” lack antecedent basis. Claim 3 lacks antecedent basis for “the water passage;” it appears that the claim should depend from claim 2. Claim 16 lacks antecedent basis for “the gear motor” and “the first torque transmission mechanism.” It appears that the claim should depend from claim 10. It also lacks antecedent basis for “the lower half.”
	In addition, claim 11 is unclear, as to how both forward and backward ends of a shaft can be connected to “one propulsion device,” which implies a single propulsion 
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim(s) 1-3, 10, 16 and 36 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maaske.
	Maaske discloses the invention as claimed, a water cleaning device comprising a hull (60), a cleaning device in the form of a slag box at the bottom (68), a vane type propulsion device (76), steering device (62) and gear power unit (78) for driving both the propulsion device and the steering device. With respect to claim 2, the hull plate is .
5.	Claims 4, 6, 7, 11, 12, 15, 17, 22, 24, 25, 30-32 and 35 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
With respect to claim 4 and its dependent claims, Maaske does not disclose the grooves, slide guides and bayonets for the slag box. 
	With respect to claims 11, 12, 15 and 17, Maaske does not appear to teach or suggest the drive arrangements claimed, as best understood. 
With respect to claim 22 and its dependent claims, the steering devices of Maaske are wheels, not a set of transmission wheels enclosed by an endless track.
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Other references of interest include Menkee, Henricksen, Arnold, Brenan, Distini, Craig, Casadio and European patent 1 177 973.
	7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER UPTON whose telephone number is (571)272-1169.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER UPTON/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        
CHRISTOPHER UPTON
Examiner
Art Unit 1778